Citation Nr: 0707782	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

2.  Entitlement to service connection for a chronic headache 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

A video hearing was held in January 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

The Board notes that the issues on appeal originally included 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for residuals of 
a neck injury.  Before the matter was certified to the Board, 
however, in a March 2006 rating decision, the RO reopened the 
claim and granted service connection for a cervical spine 
disability, assigning an initial 30 percent rating, effective 
March 15, 2002.  

The Board finds that the grant of service connection for this 
disability constitutes a full award of the benefit sought on 
appeal.  Because the veteran did not disagree with the 
disability rating or effective date assigned for his cervical 
spine disability, these issues are not before the Board.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

As set forth in more detail below, a remand of this matter is 
required with respect to the issue of service connection for 
a chronic headache disorder.  This matter is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In September 1995 and April 1996 rating decisions, the RO 
denied the veteran's original claim of service connection for 
a low back disability.  Although he was notified of the RO's 
decision and his appellate rights, he did not perfect an 
appeal within the applicable time period.

2.  The veteran thereafter requested reopening of his claim 
of service connection for a low back disability in March 
2002.  

3.  The evidence received since the last final rating 
decision denying service connection for a low back disability 
in April 1996 is either duplicative or cumulative of evidence 
previously submitted to agency decision makers, and does not 
relate, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a low back disability.


CONCLUSIONS OF LAW

1.  The September 1995 and April 1996 rating decisions 
denying service connection for a low back disability are 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the last final rating decision 
denying service connection for a low back disability is not 
new and material, and the veteran's claim of entitlement to 
service connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the veteran's application to reopen his 
claim for service connection for a low back disability was 
denied by the RO in a March 2003 rating decision.  The RO 
provided the veteran with notice of what information or 
evidence was needed in order to reopen his claim in a letters 
dated in August 2002, prior to the initial decision on the 
claim in March 2003.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.  

Moreover, the letter sent met the requirements with respect 
to the content of the notice pertaining to claims to reopen.  
In this regard, the RO denied the claim in April 1996 because 
the record contained no evidence that any current back 
disability was related to service.  In its August 2002 
letter, the RO told the veteran that to reopen his claim he 
must submit new and material evidence, provided him with an 
adequate definition of new and material evidence, and 
referred to the reasons for the previous denial of his claim 
when it informed him that, in his case, VA would need 
evidence of "A relationship between your current disability 
and an injury, disease, or event in service."  In this case, 
the Board finds that, taken together, the August 2002 letter, 
the March 2003 rating decision, the August 2004 statement of 
the case, and the March 2006 supplemental statements of the 
case sufficiently explained to the veteran that, in order to 
reopen his previously denied claim, he needed to submit 
evidence demonstrating that he has a current low back 
disability which is related to military service.  Therefore, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In its letter of August 2002, the RO informed the veteran 
that it would help him get evidence to support his claim.  In 
this regard, VA has a more limited duty to assist a veteran 
regarding an application to reopen a previously denied claim 
than it does regarding an original claim.  38 U.S.C.A. 
§ 5103A(f).  Where the veteran puts VA on notice of the 
existence of a specific, particular piece of evidence that 
might constitute new and material evidence to reopen his 
claim, VA may assist him in obtaining that evidence if he 
provides enough information and evidence to enable VA to 
assist him.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).  Concerning this, the RO did fulfill its duty to 
assist him by seeking to obtain medical records about which 
the veteran provided sufficient information.  For these 
reasons, the Board concludes that VA has met its duty to 
notify and assist in this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his claim for service connection for a low back disability, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard, 4 Vet. App. at 394.  In that regard, as the Board 
concludes below that the veteran is not entitled to service 
connection for a low back disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Background

The veteran's service medical records show that in July 1968, 
he sought treatment, claiming to have fallen 8 to 9 feet from 
the roof of a building.  He complained of pain over the right 
ilium and claimed that he was unable to turn his neck.  No 
complaints or abnormalities pertaining to the low back were 
recorded.  X-ray studies of the cervical spine and right hip 
were negative.  At his October 1969 military discharge 
medical examination, the veteran reported a history of back 
trouble.  On clinical evaluation, his spine was normal.

In July 1995, the veteran submitted an application for VA 
compensation benefits, seeking service connection for neck 
and back disabilities.  

In a September 1995 rating decision, the RO denied the claim, 
finding that the record contained no evidence that the 
veteran had a current neck or back disability as a result of 
his service.

In January 1996, the RO received additional evidence from the 
veteran, consisting of private medical records, dated from 
September 1985 to April 1995.  In pertinent part, these 
records show that in September 1985, the veteran sought 
treatment for low back pain after he twisted his back working 
under a backhoe.  He indicated that he had a history of an 
injury when he fell 15 feet through a building and of having 
had low back pain in 1969.  

Between November 1994 and April 1995, the veteran was seen on 
several occasions in connection with his complaints of severe 
neck pain, which he indicated had been present since 1994, 
when he bumped his head on a building.  These records are 
negative for complaints or findings of low back pain.  

In June 1995, shortly before filing his application for VA 
compensation benefits, the veteran sought treatment for 
various "arthritic pains," including his neck.  He 
indicated that he had had some "service problems" after a 
fall through a building.  He wondered about the possibility 
of obtaining disability payments.  The physician wrote a 
letter in support noting that the veteran had chronic neck 
pain.  The letter contains no reference to low back 
symptomatology.  

Also submitted by the veteran was an October 1995 letter from 
J.F. Dinkler, D.O., who indicated that although he had been 
retired since 1985, he did recall the veteran.  Dr. Dinkler 
indicated that according to the veteran's records, the 
veteran sought treatment in 1969, stating that he had injured 
his back in Vietnam.  Dr. Dinkler indicated that the veteran 
complained of trouble in his lumbar and cervical areas.  He 
indicated that the veteran obtained considerable relief with 
treatment, but his relief was not permanent and he would 
return every few months.  He indicated that the veteran had 
gradually become more disabled and had reached the point 
where he could no longer do his regular work.

After considering the additional evidence submitted by the 
veteran, in an April 1996 rating decision, the RO continued 
the denial of service connection for neck and back 
disabilities, finding that a chronic disability was not shown 
in service or to a compensable degree within one year of 
service.  The RO also determined that the record contained no 
objective medical evidence of a link between the veteran's 
current disability and his active service.  The veteran was 
notified of this decision and his appellate rights in an 
April 1996 letter, but he did not perfect an appeal within 
the applicable time period.  

In March 2002, the veteran requested reopening of his claims 
of service connection for neck and back disabilities.

In support of his claim, the RO obtained VA clinical records 
dated from April to October 2002.  In pertinent part, these 
records show that in April 2002, the veteran complained of 
low back pain.  The veteran indicated that he injured his 
back in Vietnam.  

In a March 2003 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claims of service connection for neck and back disabilities.  
The RO noted that the claim had been previously denied on the 
basis that the record failed to show that any current 
disability was related to service.  The RO indicated that the 
additional evidence received since the claim was last denied 
still failed to show a link between a current disability and 
service.  The veteran was notified of this decision and his 
appellate rights in an April 2003 letter.  

In a June 2003 statement, the veteran indicated that he 
sustained back and neck disabilities in service in a combat-
related injury.  He stated that in trying to avoid sniper 
fire, he "hit the deck" and fell through the roof, hitting 
rafters and joints with his neck and back.  He indicated that 
although he could hardly walk, he was returned to duty.  

Thereafter, the veteran submitted additional evidence, 
consisting of private medical records, dated from February 
1977 to February 2002.  Some of these records are duplicative 
of evidence previously received.  In pertinent part, the 
nonduplicative records are negative for complaints or 
findings of back pain until January 1991 and January 1993, 
when the veteran sought treatment for back pain.  On those 
occasions, however, he indicated that his pain was not 
musculoskeletal.  Rather, he indicated that he was concerned 
about a urinary tract infection or renal stone.  

Between May 2001 and February 2002, the veteran was seen with 
complaints of aches, soreness and stiffness, particularly in 
his neck.  The diagnosis was oligoarthropathy, primarily 
affecting the lower extremities.  Also diagnosed was marked 
loss of motion of the neck, possibly related to an injury in 
Vietnam.  No specific complaints pertaining to the low back 
were recorded during this period.  

The RO also obtained additional VA clinical records, dated 
from October 2002 to May 2003, which show, in pertinent part, 
that the veteran was seen on several occasions with 
complaints of neck pain.  In February 2003, the veteran 
indicated that he was also trying to get compensation for a 
back injury he sustained in service.  

In a February 2004 rating decision, the RO again denied 
service connection for neck and low back disabilities, 
finding that the record lacked evidence of a link between the 
current disability and service. 

The veteran appealed the RO's decision.  In support of his 
appeal, the veteran submitted a letter from a VA nurse 
practitioner, who indicated that he was the veteran's primary 
mental health provider.  He indicated that the veteran 
sustained neck and back injuries in service.  After the 
veteran's separation from service, the nurse practitioner 
indicated that the veteran did not feel comfortable obtaining 
care from VA out of fear of being sent back to Vietnam.  He 
indicated that this fear was most likely due to PTSD.  

In September 2005, the veteran underwent VA medical 
examination in connection with his application for a total 
rating based on individual unemployability due to service-
connected disabilities.  The veteran reported that he had 
injured his neck and back in service, when he fell from a 
building.  He indicated that he had had neck and back pain 
since that time.  The examiner reviewed the veteran's claims 
folder and noted that the veteran had fallen 8 to 9 feet 
through a roof during service, with subsequent complaints of 
pain in the neck and right ilium.  Otherwise, examination was 
normal, as were X-ray studies.  The examiner reviewed 
radiographic studies  performed in September 2005 showing a 
slight scoliosis in the lumbar spine with slight narrowing of 
L3-L4 and L4-L5.  The examiner concluded that the veteran's 
current neck and back disabilities were not related to his 
in-service injury.  

In a November 2005 medical opinion, a VA examiner concluded 
that it was at least as likely as not that the veteran's 
cervical spine disability was incurred in service and 
aggravated by post-service employment activities.  He gave no 
opinion regarding the low back.  

In a March 2006 rating decision, the RO granted service 
connection for a cervical spine disability and assigned an 
initial 30 percent rating, effective March 15, 2002.  

Additional VA clinical records dated to March 2006 show that 
the veteran was treated for various complaints, including 
neck pain.

At the veteran's January 2007 Board hearing, the veteran 
reiterated the circumstances of his in-service fall and 
indicated that he was thereafter treated on several occasions 
for back pain.  He indicated that it was therefore his belief 
that his current low back disability was a result of the in-
service injury.  




Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain enumerated diseases, including 
arthritis, may be also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005); see also Collette v. Brown, 82 
F.3d 389, 392 (1996).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  A veteran must still establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the  
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2006).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

With these considerations, the Board has reviewed all the 
evidence of record, with particular attention to that 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision in April 1996.

That evidence includes copies of certain service medical 
records, as well private medical records.  This evidence, 
however, is duplicative of evidence previously considered by 
the RO; thus, it is not new.

With respect to the additional, nonduplicative medical 
evidence received, all of these records essentially contain 
information to the effect that the veteran has a current back 
disability which he indicates has been present since an in-
service injury.  Because the evidence that was before the RO 
in April 1996 contained these same facts, the Board concludes 
that the additional evidence received is merely cumulative of 
evidence that was previously considered by the RO.  Thus, 
these items of evidence are not new within the meaning of 38 
C.F.R. § 3.156(a) and do not provide a basis for a reopening 
of his claim.

Moreover, the Board finds that the additional medical 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, namely evidence of a link between 
a current low back disability and the veteran's active 
service or any incident therein, including the July 1968 fall 
from a building.  Therefore, it is not material.  See Cox v. 
Brown, 5 Vet. App. 95 (1993).  Again, none of the additional 
medical evidence received shows that the veteran's current 
low back disability was incurred during service.

The Board does concede that the additional evidence received 
includes the November 2005 VA medical opinion which indicates 
that the veteran's current back disability is not related to 
the in-service fall.  While this evidence addresses the 
question of whether there is a relationship between the 
veteran's current back disability and his service, in light 
of the negative opinion, this medical evidence obviously does 
not raise a reasonable possibility of substantiating the 
claim.  Thus, it is not new and material evidence sufficient 
to reopen the claim.  

Regarding the veteran's statements and hearing testimony to 
the effect that he sustained a back injury in the July 1969 
fall and received treatment on several occasions thereafter, 
the Board finds that such evidence is not new because the 
veteran's current contentions are reiterative of statements 
previously considered by the RO at the time of the prior 
decision.  Thus, this evidence is cumulative.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

In any event, while the Board does not dispute the sincerity 
of the veteran's contentions, as a layman, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical diagnosis or an opinion on causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), it was noted that laymen are 
not competent to offer medical opinions or diagnoses, and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  Thus, the veteran's 
statements to the effect that his current back disability 
resulted from an in-service injury are not sufficient to 
reopen the claim.

In summary, the Board finds that new and material evidence 
has not been received to reopen the claim of service 
connection for a back disability.  None of the additional 
medical evidence received contains any indication that the 
veteran's current back disability is causally related to his 
service, or any incident therein.  As a result, the 
additional evidence received does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  The Board therefore concludes that the additional 
evidence received since the last final determination in April 
1996 is not new and material evidence within the meaning of 
38 C.F.R. § 3.156, and it does not provide a basis for 
reopening.


ORDER

New and material evidence having not been received, the 
application to reopen the claims of service connection for a 
back disability is denied.


REMAND

The veteran also seeks service connection for a chronic 
headache disability.  

Generally, to prevail on a claim of direct service 
connection, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006); see also Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, as set forth above, service connection has been 
recently awarded for a cervical spine disability.  At his 
January 2007 hearing, the veteran argued that he had a 
current headache disorder which was causally related to his 
service-connected cervical spine disability.  Given the 
veteran's contentions and the evidence of record, the Board 
finds that a VA medical examination and opinion is necessary.  
See 38 C.F.R. § 3.159 (c)(4).  

In addition, as set forth above, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision during 
the pendency of this appeal which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In this case, the veteran has not been given 
notification of all five elements, as required by the Dingess 
decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim of service 
connection for a chronic headache 
disorder, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining whether he currently has a 
chronic headache disorder which is 
related to his active service or any 
service-connected disability.  The claims 
folder should be provided to the examiner 
for review in connection with the 
examination of the veteran.  The examiner 
should particularly consider a December 
1994 letter, dated in December 1994, to 
William R. Browning, M.D., from Jonson 
Huang, M.D., of the Cotton-O'Neill Clinic 
in Topeka, in which Dr. Huang noted, 
"Occasional headache mainly occipital 
associated with neck pain."  The 
examiner should be asked to provide an 
opinion as to the following:  

(a) Is it at least as likely as not that 
the veteran currently has a chronic 
headache disorder?  

(b) If a current chronic headache 
disorder is identified, is at least as 
likely as not that such disability (1) is 
causally related to the veteran's active 
service or any incident therein? (2) is 
causally related to any service-connected 
disability, including his service-
connected cervical spine disability;? or 
(3) has been permanently aggravated or 
worsened by any service-connected 
disability, including the cervical spine 
disability.  (Temporary or intermittent 
flare-ups of symptoms of a condition, 
alone, do not constitute sufficient 
evidence of aggravation unless the 
underlying condition worsened.)  

The examiner is advised that in providing 
these opinions, the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.
3.  After undertaking any additional 
development which it deems to be 
necessary, the RO should readjudicate the 
remaining issue on appeal.  If the 
benefit sought is not granted in full, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded 
appropriate opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


